Citation Nr: 1112186	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as secondary to in-service exposure to asbestos.  

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service exposure to herbicides.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1969.

This matter arises before the Board of Veterans' Appeals (Board) from February 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2010, the Veteran and his wife testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record is against a finding that a lung disability was present in-service or that a lung disability is related to service, including the Veteran's alleged asbestos exposure.

2.  The competent evidence of record is against a finding that the Veteran served in the inland waterways or on land in the Republic of Vietnam during the Vietnam era, and there is no persuasive evidence that the Veteran was actually exposed to herbicides while serving on active duty.

3.  The competent evidence of record is against a finding that diabetes mellitus was present in-service, diabetes mellitus manifested itself to a compensable degree in the first post-service year, or that diabetes mellitus is related to service, including the Veteran's alleged herbicide exposure.

4.  In a March 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability because he had not submitted new and material evidence showing an injury in service or that his disability was not congenital.  The Veteran did not file a timely notice of disagreement to this decision, and the rating decision became final.

5.  Evidence received subsequent to the March 1997 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The March 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In April 2006 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The Board notes that the Veteran was not provided notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006).  However, the Board has concluded that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a lung disability and diabetes mellitus.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).
  
In light of the full grant of benefits for the Veteran's petition to reopen his claim of entitlement to service connection for a low back disability, the Board notes that no further notification or assistance is necessary to develop facts pertinent to that claim at this time. 

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's VA and private treatment records to the extent possible and associated the Veteran's service treatment records and hearing transcript with the claims file.   The RO also afforded the Veteran with a compensation and pension examination for his lungs in January 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case for the Veteran's lung disability was more than adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. 

As to the claim of service connection for diabetes mellitus, while the Veteran was not provided a VA examination in connection with this claim, the Board finds that a remand for a VA examination is not required when, as in this appeal, the service treatment records are negative for the diagnosed disorder.  See 38 U.S.C.A. § 5103A(d); Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding that if the evidence of record does not establish that the Veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim and, therefore, VA does not have an obligation to provide the claimant with such an examination or obtain an opinion because "a medical examination or opinion generally could not fill the gap left by the other evidence in establishing a service connection"). 

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lung Disability and Diabetes Mellitus

The Veteran contends that he has a lung disability and diabetes mellitus due to his military service, including his exposure to asbestos and Agent Orange.  As to his asbestos exposure, he alleges that he was exposed to asbestos from his work as an engineer in his ship's engine rooms on equipment covered with asbestos insulation and from loading guns during general quarters, causing him to frequently inhale dust, while serving aboard the U.S.S. Blue from June 1966 to August 1967.  The Veteran further claims that he was exposed to asbestos because asbestos-coated pipes were right over his bunk.  As to his herbicide exposure, he alleges that he was exposed to Agent Orange when the U.S.S. Blue entered the inland waterways of Vietnam by entering certain rivers in support of the U.S.S. Black.  

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Diabetes is a disease that is presumed to have been incurred in service as a result of exposure to herbicides.  See 38 C.F.R. § 3.309(e).  

As to disease or injury caused by the alleged asbestos exposure, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases, but only special guidelines for developing these claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29 (July 20, 2009); M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9 (December 13, 2005).

As to the claim of service connection for diabetes mellitus the Board finds that the record does not show that the Veteran ever stepped foot in the Republic of Vietnam during the Vietnam era and neither the claimant's receipt of the Vietnam Service Medal or Vietnam Campaign Medal or any service on a vessel off the shore of the Republic of Vietnam is adequate to establish this service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); also see May 2007 reply from the U. S. Armed Services Center for Research of Unit Records (CURR).  Therefore, the Board finds that the claimant is not a Vietnam Era veteran as defined by law and regulations, and the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309 are not applicable to the current appeal.  Accordingly, the Board will also consider whether he is entitled to service connection for diabetes mellitus on a direct basis.  See Combee v. Brown, 34 Vet. 3rd 1039, 1043-5 (Fed. Cir. 1994).

As to entitlement to service connection for diabetes mellitus and a lung disability under 38 C.F.R. § 3.303(a), the Board notes that the evidence or record does in fact support the Veteran's claim regarding serving on the U.S.S. Blue and that he is in receipt of the Vietnam Campaign Medal and the Vietnam Service medal.  Moreover, the Board accepts the Veteran's testimony that he served aboard his ship from June 1966 to August 1967 before reporting to Pearl Harbor for Yeoman "A" school.  As such, the Board will concede the Veteran's exposure to the asbestos for that time period.   

However, service treatment records, including the October 1969 separation examination, are negative for complaints, diagnoses, or treatment for diabetes mellitus or a lung disability.  In fact, the Veteran's urinalysis conducted as part of his separation examination showed that his sugars were normal.  Moreover, because diabetes mellitus and lung disabilities are not diseases that are diagnosable because their signs and symptoms are readily observable to a lay person, the Veteran is not competent and credible to diagnose the existence of either disorder while on active duty.  

Furthermore, the record is negative for objective evidence of the Veteran's actual exposure to herbicides while on active duty.  In this regard, the Board acknowledges that the Veteran claims that the U.S.S. Blue served on inland waterways in Vietnam when it sailed up the rivers of Vietnam and docked in Vung Tao harbor.  Initially, the Board notes that VA considers Vung Tao a deep water harbor and that docking at Vung Tao harbor is not considered "brown water" service.  Moreover, the Veteran stated in April 2009 that he did not go ashore at Vung Tao but was left "setting [sic] dead in the water."  As for service on the rivers of Vietnam, the RO obtained a history of the U.S.S. Blue that showed it did not serve on the rivers of Vietnam.  This history showed that the ship assumed search and rescue patrols in the Gulf of Tonkin off the coast of North Vietnam and supplied aircraft carrier based helicopters with fuel and food during their long airborne rescue patrols during July 1966.  The ship then returned to its homeport in Japan for the remainder of the year.  In 1967, the U.S.S. Blue resumed search and rescue operations off the coast of North Vietnam in March and April before conducting SEA DRAGON operations in the Gulf of Tonkin to stem the flow of North Vietnamese waterborne logistics craft from June to November 1967.  Neither these records nor the Dictionary of American Naval Fighting Ships confirms the Veteran's account of serving in the rivers or inland waterways of Vietnam.  Finally, the Veteran submitted buddy statements from E.T.S. and T.A. in April 2008.  E.T.S. said that they anchored in Da Nang harbor in April or May 1968 and half of the ship was taken to a beach.  However, the Veteran claims that he was not aboard the U.S.S. Blue in 1968 so the Board affords this statement no probative value.  T.A described the U.S.S. Blue's service at the mouth of the Dong Hoi River in 1967 and 1968.  However, he did not state whether the ship sailed into the river or indicate whether this occurred between June 1966 and August 1967.  Regardless, the official records of the ship confirm that the U.S.S. Blue did not serve on the river during his time aboard the ship.  Thus, the Board affords T.A.'s statement little probative value.    

As to service connection for diabetes mellitus based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a medical opinion finding a causal association or link between diabetes mellitus and an established injury, disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to service connection for a lung disability based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the Veteran underwent a compensation and pension examination conducted by a nurse and approved by a medical doctor in January 2009.  The examiner reviewed the Veteran's medical records, including a CT, biopsy, and pulmonary function tests.  The examiner then repeated a pulmonary function test and obtained a chest x-ray with specific qualifiers looking for evidence of asbestosis.  These caused the examiner to find that there was no evidence of acute cardiopulmonary disease or other significant change from a prior examination and severe air trapping and decrease in diffusing capacity.  After diagnosing the Veteran with interstitial lung disease, the examiner opined that it was less likely than not that the Veteran's lung disease was secondary to some possible exposure to asbestos in the past.  She explained:

This is based on the fact that per the Regional Office, was not in a high exposure area to asbestos, [sic] and his long smoking history.  Additionally, none of the pulmonologist reports, other than the ground-glass opacities, shows there are no pleural plaques.  Biopsy was negative.  There is just no convincing evidence that this pulmonary disease is secondary to asbestos exposure.   

The Board finds the January 2009 examination and opinion adequate and affords it great probative value.  After reviewing the relevant pulmonary tests, to include a CT, biopsy, x-rays, and pulmonary function tests, the examiner found no evidence that the Veteran's interstitial lung disease was caused by his exposure to asbestos in service.  Accordingly, the Board finds that the preponderance of the competent and credible evidence of record shows that the Veteran's lung disability was not caused by his exposure to asbestos while on active duty.  

As to the Veteran's and his representative's claims that his diabetes mellitus and lung disability were caused by his military service, including his in-service herbicide and asbestos exposure, the Board finds that these conditions may not be diagnosed by their unique and readily identifiable features and, therefore, the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain, supra, at 127; citing Espiritu, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds the Veteran's and his representative's opinions that these disabilities were caused by service are not competent.  Routen, supra; see also Bostain, supra.   

Based on the discussion above, the Board also finds that service connection for diabetes mellitus and a lung disability are not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 8 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to service connection for diabetes mellitus based on the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board finds that they are of no help to the Veteran in establishing his claim because the record does not show that he was exposed to herbicides in service or that he was diagnosed with diabetes mellitus in the first post service year.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Low Back Disability

The Veteran's current claim involves entitlement to service connection for a low back disability.  By way of background, the RO most recently denied service connection for a low back disability in March 1997 because it found he had not submitted new and material evidence that was "directly relevant to the issue considered."  Although this reasoning was vague, the Board observes that the Veteran's claim was originally denied in November 1977 because the Veteran's service treatment records did not show an injury or treatment to his back and because his disability was deemed a congenital or developmental abnormality.  The Veteran did not appeal the March 1997 decision, and it became final.  
The Veteran then attempted to reopen his claim in February 2006.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final March 1997 rating decision included the Veteran's service treatment records, personnel records from his active military service and naval reserve service, a pre-employment examination dated November 1969, a letter summarizing the pre-employment examination dated September 1977, a surgical report for the Veteran's hemilaminectomy in November 1976, a consultation report for back and right leg pain dated November 1976, and an October 1977 compensation and pension examination report.  Since the March 1997 rating decision, the Veteran's claims file has been supplemented with the Veteran's private treatment records, including a December 2006 statement from the Veteran's doctor; literature on spondylosis and spondylolisthesis; the Veteran's own statements; statements from the Veteran's friend, wife, and sister; and the Veteran's hearing transcript.  The Veteran's petition to reopen his claim is evaluated based on this new evidence.  

The Board notes that much of the evidence obtained after the March 1997 rating decision was not available at the time of that decision.  The new evidence contains lay statements describing the Veteran's back injury in service and back pain since service.  It also includes medical records containing a currently diagnosed disability.  Notably, the Veteran's private doctor diagnosed him with spondylolisthesis of the lumbar spine and a vertebral abnormality at the L1 level.  This doctor also stated that, if the Veteran's back injury during service lead to his abnormalities identified by x-ray, then he would suspect that any ongoing disabilities or complications thereof are due to his time of military service.  Furthermore, he found that it is difficult to determine whether the abnormalities are traumatically induced and/or congenital because spondylolisthesis is typically a congenital abnormality and there is a good chance it preexisted service.  Nevertheless, the abnormality at the L1 level seemed less likely to be secondary to a congenital abnormality and was likely traumatically induced.  Because the doctor did not have access to the Veteran's medical history prior to his enlistment in service, he found it difficult to discern whether there were any other injuries and/or trauma to the Veteran's back that could have lead to his abnormality.  Because the Veteran denied such a history, the doctor speculated that the "multiple falls" during service contributed to the abnormality at the L1 level.  This evidence is certainly material to whether his current back disability is related to his period of active military service.  It also raises a reasonable possibility of substantiating his claim.

Consequently, the Veteran has now provided new and material evidence that his currently diagnosed back disability may be related to his period of active service.  That is, the Board finds that this evidence was not submitted previously and qualifies as new and material evidence as to an unproven element of his claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a low back disability.

Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim of entitlement to service connection for a low back disability is reopened.  However, although the additional evidence is sufficient to reopen the claim, further efforts to assist the Veteran in substantiating his claim must be completed before the Board can consider the merits. 

ORDER

1.  Entitlement to service connection for a lung disability, to include as secondary to in-service exposure to asbestos is denied.  

2.  Entitlement to service connection for diabetes mellitus is denied.

3.  New and material evidence having been presented, the claim of entitlement to service connection for a low back disability is reopened and, to this extent, the appeal is granted. 


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to service connection for a low back disability.  

VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran has been diagnosed with several back disabilities, including degenerative changes, spondylolisthesis, and a vertebral abnormality at the L1 level.  The Veteran also submitted lay evidence describing both an in-service back injury and back pain since his active military service.  Furthermore, the Veteran submitted a speculative opinion from his private physician that indicated the Veteran's low back disability may be associated with his claimed in-service injuries.  Nevertheless, he has not been afforded an adequate compensation and pension examination during the appeal period to determine whether his low back disability is at least as likely as not related to his period of active military service.  Therefore, on remand, the Veteran should be afforded an examination to determine the etiology or onset of his claimed low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the etiology or onset and extent of his low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's low back disability is at least as likely as not (i.e., probability of 50 percent) related to his period of active military service.  If the examiner is unable to give such an opinion without resorting to mere speculation, the examiner should state so and give the reasons why he or she cannot give such an opinion.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

2.	After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.        
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


